Citation Nr: 0943719	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken collar bone.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for cellulitis.

5.  Entitlement to service connection for a bowel disorder.

6.  Entitlement to service connection for migraines.

7.  Entitlement to service connection for kidney failure.

8.  Entitlement to service connection for a hiatal hernia.

9.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, denying service connection for 
residuals of a broken collar bone and chronic tinea pedis.  
In November 2007, the Veteran submitted a notice of 
disagreement (NOD) for both issues.  He subsequently 
perfected his appeal for residuals of a broken collar bone in 
July 2008.

With respect to the Veteran's claim for service connection 
for chronic tinea pedis, the RO granted service connection in 
a July 2008 rating decision.  This decision was a complete 
grant of benefits with respect to this issue.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this 
issue is not currently on appeal before the Board.

In January 2008, the Veteran filed claims of entitlement to 
service connection for acid reflux, a bilateral ankle 
disability, cellulitis, a bowel disorder, migraines, kidney 
failure, a hiatal hernia, and bilateral pes planus.  In 
August 2009, the Veteran submitted an NOD.  A review of the 
claims file finds no statement of the case (SOC) was issued 
in response to the August 2009 NOD.  Because the filing of an 
NOD initiates appellate review, these claims must be remanded 
for the preparation of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for acid 
reflux, a bilateral ankle disability, cellulitis, a bowel 
disorder, migraines, kidney failure, a hiatal hernia, and 
bilateral pes planus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if any further action on his part is required.


FINDING OF FACT

The competent evidence of record does not establish that the 
Veteran currently suffers from residuals of a broken collar 
bone.


CONCLUSION OF LAW

Residuals of a broken collar bone were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
April 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, the April 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA treatment records are in the 
file.  Private treatment records identified by the Veteran 
have been obtained, to the extent possible.

In July 2007, the Veteran was informed that his service 
treatment records could not be located.  In a case such as 
this where the Veteran's service records are incomplete, the 
Board's obligation to explain its findings and conclusions, 
and to carefully consider the benefit-of-the-doubt doctrine, 
is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board notes, however, that O'Hare does not create a 
presumption that the missing treatment records would, if they 
still existed, necessarily support the Veteran's claim. 

In fulfilling its heightened obligation, VA requested that 
the Veteran submit any service treatment records or other 
relevant documents that he possessed and informed him of 
alternative documents that may serve as substitutes for 
service treatment records.  However, the Veteran indicated 
that he did not have any service treatment records to submit.  
See Veteran statement, March 2007.  Additionally, VA obtained 
the relevant sick call and morning reports from the Veteran's 
time in service.  The Board notes that the sick call and 
morning reports indicate that the Veteran was seen in sick 
call and admitted to the hospital multiple times between 
September 1944 and October 1944.  Unfortunately however, 
there is no indication any of these visits were related to a 
broken collar bone.  Further, the Veteran has not submitted 
any statements from family, friends, or fellow service 
members to assist in substantiating his allegations of a 
broken collar bone in service.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

As discussed more fully below, there is no evidence that the 
Veteran has a current disability related to the collar bone.  
The Veteran's VA treatment records from April 2004 reflect 
temporary complaints of right shoulder pain, which were 
resolved as of July 2004.  See VA treatment records, 
April 2004, July 2004.  Additionally, there is no indication 
that the Veteran has received ongoing treatment related to 
either shoulder or collar bone.  As the current treatment 
records make no mention of a disability related to the 
shoulders or collar bone, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of residuals of a broken collar bone.  An 
examination is not required.  See McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran claims that he currently suffers from residuals 
of a broken collar bone as a result of his active military 
service.  Specifically, he contends that he broke his collar 
bone in service and that he has experienced limited arm use 
and some distress in his left shoulder ever since.  He, 
therefore, believes that service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the medical evidence of record does not show the 
Veteran has a current disability related to a broken collar 
bone.  As noted above, the only relevant medical evidence of 
record indicates that the Veteran experienced right shoulder 
pain in April 2004.  Interestingly, at that time the Veteran 
denied any trauma to his right shoulder.  The physician 
opined that his pain "could be impingement syndrome."  See 
VA treatment record, April 2004.  However, a July 2004 VA 
treatment record indicates that the Veteran's right shoulder 
pain had subsequently resolved.  Additionally, there were no 
further complaints of shoulder pain or other symptoms related 
to the shoulders or collar bone.  Further, the Veteran 
complains of current left shoulder pain since the inservice 
fracture.  The 2004 treatment was for right shoulder pain.  
As such, the Board finds that the Veteran has failed to 
establish that he did, in fact, fracture his collar bone, 
much less that he suffers from the residuals thereof.  
Without medical evidence of a current disability, the Veteran 
does not meet the first requirement set forth in Hickson, and 
the claim fails on this basis.  See Hickson, supra.  Thus, 
service connection for residuals of a broken collar bone may 
not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

As the Veteran has failed to satisfy the first element of 
Hickson, the Board finds the questions of in-service disease 
or injury and medical nexus to be irrelevant.
Accordingly, the Board finds that the claim of entitlement to 
service connection for residuals of a broken collar bone must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a broken 
collar bone is denied.


REMAND

As noted above, there is no evidence in the claims file to 
indicate that the RO issued an SOC in response to the 
Veteran's August 2009 NOD.  Therefore, the issues of service 
connection for acid reflux, a bilateral ankle disability, 
cellulitis, a bowel disorder, migraines, kidney failure, a 
hiatal hernia, and bilateral pes planus must be remanded to 
the RO to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with an SOC regarding his claims of 
entitlement to service connection for acid 
reflux, a bilateral ankle disability, 
cellulitis, a bowel disorder, migraines, 
kidney failure, a hiatal hernia, and 
bilateral pes planus.  They should be 
advised of the time period in which to 
perfect an appeal.  If the Veteran 
perfects an appeal, the case should then 
be returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


